Opinion issued January 12, 2012

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-01045-CV
———————————
in re anna venable, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator
Anna Venable filed a petition for writ of mandamus challenging the trial
court’s July 15, 2011 denial of her request for a de novo hearing on the
associate judge’s report in Venable’s divorce proceeding.*
 See Tex.
Fam. Code Ann. § 201.015 (West Supp. 2011) (providing procedures
for de novo hearing before referring court on associate judge’s report).  We deny the petition for writ of mandamus.
PER CURIAM
Panel
consists of Justices Jennings, Massengale, and Huddle.




*        The underlying case is In the Matter of the Marriage of Anna Marie
Venable and Preston Elijah Venable, III and in the Interest of A.M.V., a Child,
Cause No. 2008-27557, in the 257th District Court of Harris County, Texas.  The respondent is the Honorable Judy
Warne.  The associate judge is the
Honorable Deborah Patterson.